


Exhibit 10.87




THE DUN & BRADSTREET CORPORATION
2009 STOCK INCENTIVE PLAN
GLOBAL PERFORMANCE RESTRICTED STOCK UNIT AWARD
(Leveraged RSUs)
(<award_date>)
This GLOBAL PERFORMANCE RESTRICTED STOCK UNIT AWARD (this “Award”) is being
granted to <first_name> <last_name> (the “Participant”) as of <award_date> (the
“Award Date”) by THE DUN & BRADSTREET CORPORATION (the “Company”) pursuant to
THE DUN & BRADSTREET CORPORATION 2009 STOCK INCENTIVE PLAN (As Amended and
Restated With Respect to Awards Granted Under the Plan on or after January 1,
2013) (the “Plan”). Capitalized terms not defined in this Award have the
meanings ascribed to them in the Plan.
1.Grant of Performance Restricted Stock Units. The Company hereby awards to the
Participant pursuant to the Plan the number of performance restricted stock
units (“Performance RSUs”) as set forth in Exhibit A. A Performance RSU
constitutes an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) to the Participant, subject to the terms of this Award
and the Plan, one share of the Company’s common stock, par value $.01 (“Share”)
for each Performance RSU that vests in accordance with the terms and conditions
of Section 2 below and Exhibit A. Until delivery of the Shares, the Participant
has only the rights of a general unsecured creditor of the Company, and no
rights as a shareholder of the Company.
2.Vesting. Subject to Sections 3 and 8 below, the Performance RSUs shall vest in
accordance with the performance-based and time-based vesting conditions, as
applicable, set forth in Exhibit A. Notwithstanding provisions to the contrary
and subject to the provisions of Section 7 below, the Company may cause such
number of Performance RSUs to vest prior to the vesting dates and issuance of
the Company’s common stock in satisfaction thereof to the extent

-1-

--------------------------------------------------------------------------------




necessary to satisfy any Tax-Related Items (as defined in Section 7 below) that
may arise before the vesting dates.
3.Termination of Employment
(a)If the Participant ceases to provide services as an employee of the Company
and its Affiliates (i) due to death or Disability, or (ii) on or after the one
year anniversary of the Award Date as a result of Retirement, the Participant
shall vest in the Performance RSUs to the extent provided in Exhibit A.
(b) Except as otherwise provided in Section 3(a) hereof, the Participant shall
forfeit all rights to and interests in the unvested Performance RSUs if the
Participant ceases to provide services as an employee of the Company and its
Affiliates.
4.Voting. The Participant will not have any rights of a shareholder of the
Company with respect to Performance RSUs until delivery of the underlying
Shares.
5.Dividend Equivalents. The Participant will not be entitled to dividends or
dividend equivalents with respect to the Performance RSUs.
6.Transfer Restrictions. The Performance RSUs are non-transferable and may not
be assigned, pledged or hypothecated and shall not be subject to execution,
attachment or similar process. Upon any attempt to effect any such disposition,
or upon the levy of any such process, the Performance RSUs that have not been
settled shall immediately be forfeited.
7.Withholding Taxes.
(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefit tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related

-2-

--------------------------------------------------------------------------------




Items in connection with any aspect of the Performance RSU, including, but not
limited to, the grant, vesting or settlement of the Performance RSU, the
subsequent sale of Shares acquired pursuant to the settlement and the receipt of
any dividends; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Performance RSU to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction between the Award Date and the date of any
relevant taxable or tax withholding event, as applicable, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy Tax-Related Items. In this regard, the
Participant authorizes the Company or its agents, at its discretion, to satisfy
the obligations with regard to all Tax-Related Items by withholding in Shares to
be issued upon vesting and settlement of the Performance RSU. In the event that
such withholding in Shares is problematic under applicable tax or securities law
or has materially adverse accounting consequences, by the Participant’s
acceptance of the Performance RSU, the Participant authorizes and directs the
Company and any brokerage firm determined acceptable to the Company to sell on
the Participant’s behalf a whole number of Shares from those Shares issuable to
the Participant as the Company determines to be appropriate to generate cash
proceeds sufficient to satisfy the obligation for Tax-Related Items. Anything in
this Section 7 to the contrary notwithstanding, to avoid a prohibited
acceleration under Code Section 409A, the number of Shares subject to
Performance RSUs that will be permitted to be released and withheld (or sold on
the Participant’s behalf) to satisfy any Tax-Related Items arising prior to the
date the Shares are scheduled to be delivered pursuant to Section 9 for any
portion of the Performance RSUs that is considered nonqualified deferred
compensation subject

-3-

--------------------------------------------------------------------------------




to Code Section 409A shall not exceed the number of Shares that equals the
liability for the Tax-Related Items.
(c)Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested Performance RSU, notwithstanding that a number of
Shares are held back solely for the purpose of paying the Tax-Related Items.
(d)Finally, the Participant agrees to pay to the Company or the Employer,
including through withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Employer, any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.
8.Change in Control. Notwithstanding anything to the contrary in Section 3, if
there is a Change in Control of the Company prior to the payment of the Award,
the terms set forth in Section 6(d)(iii) of the Plan (including Good Reason
protection under Section 6(d)(iii)(ii) thereof) shall govern.
9.Delivery of Shares.
(a)The Shares shall be delivered within such times as set forth on Exhibit A.
(b)Anything in the provisions of this Award to the contrary notwithstanding, if
the Participant is a U.S. taxpayer and the delivery of the Shares subject to the
Award or any other payment under this Award that constitutes an item of deferred
compensation under Code Section 409A and becomes payable to the Participant by
reason of his or her termination of

-4-

--------------------------------------------------------------------------------




employment shall not be made to such Participant unless his or her termination
of employment constitutes a “separation from service” (within the meaning of
Code Section 409A). In addition, if such Participant is at the time of such
separation from service a “specified employee” (within the meaning of Code
Section 409A), the delivery of the Shares (or other payment) described in the
foregoing sentence shall be made to the Participant on the earlier of (i) the
first day immediately following the expiration of the six-month period measured
from such Participant’s separation from service, or (ii) the date of the
Participant’s death, to the extent such delayed payment is otherwise required in
order to avoid a prohibited distribution under U.S. Treasury Regulations issued
under Code Section 409A.
(c)Until the Company determines otherwise, delivery of Shares on each applicable
settlement date will be administered by the Company’s transfer agent or an
independent third-party broker selected from time to time by the Company.
10.Change in Capital Structure. The terms of this Award, including the number of
Performance RSUs, shall be adjusted in accordance with Section 13 of the Plan as
the Committee determines is equitably required in the event the Company effects
one or more stock dividends, stock split-ups, subdivisions or consolidations of
Shares or other similar changes in capitalization.
11.Additional Agreement. The obligations of the Company under this Award are
subject to the Participant’s timely execution, delivery and compliance with the
Employee Agreement for Equity Recipients as provided by the Company to the
Participant.
12.Code Section 409A. This Award is intended to be exempt from or compliant with
Code Section 409A and the U.S. Treasury Regulations relating thereto so as not
to subject any U.S. taxpayer Participant to the payment of additional taxes and
interest under Code Section 409A. In furtherance of this intent, the provisions
of this Award will be interpreted, operated, and administered in a manner
consistent with these intentions. The Committee may modify the terms of this
Award, the Plan or both, without the consent of the Participant, beneficiary or
such other person, in the manner that the Committee

-5-

--------------------------------------------------------------------------------




may determine to be necessary or advisable in order to comply with Code Section
409A and to avoid the imposition of any penalty tax or other adverse tax
consequences under Code Section 409A. This Section 12 does not create an
obligation on the part of the Company to modify the terms of this Award or the
Plan and does not guarantee that the Award or the delivery of Shares under the
Award will not be subject to taxes, interest and penalties or any other adverse
tax consequences under Code Section 409A. The Company will have no liability to
the Participant or any other party if the Award, the delivery of Shares upon
settlement of the Award or other payment hereunder that is intended to be exempt
from, or compliant with, Code Section 409A, is not so exempt or compliant or for
any action taken by the Committee with respect thereto.
13.Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary, The Dun & Bradstreet
Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan and this
Award (including the appendix) constitute the entire agreement and understanding
of the parties hereto with respect to the subject matter hereof and supersede
all prior understandings and agreements with respect to such subject matter. To
the extent any provision of this Award is inconsistent or in conflict with any
term or provision of the Plan, the Plan shall govern. Any action taken or
decision made by the Committee arising out of or in connection with the
construction, administration, interpretation or effect of this Award shall be
within its sole and absolute discretion and shall be final, conclusive and
binding on the Participant and all persons claiming under or through the
Participant.
14.No Rights to Continued Employment. Nothing contained in the Plan or this
Award shall give the Participant any right to be retained in the employment of
the Company or its Affiliates or affect the right of any such Employer to
terminate the Participant. The adoption and maintenance of the Plan shall not
constitute an inducement to, or condition of, the employment of any Participant.
The Plan is a discretionary plan, and participation by the Participant is purely
voluntary. The future value of the underlying Shares is unknown,

-6-

--------------------------------------------------------------------------------




indeterminable and cannot be predicted with certainty. Participation in the Plan
with respect to this Award shall not entitle the Participant to participate with
respect to any other award in the future, or benefits in lieu of Performance
RSUs, even if Performance RSUs have been granted in the past. Any payment or
benefit paid to the Participant with respect to this Award shall not be
considered to be part of the Participant’s “salary,” and thus, shall not be
taken into account for purposes of calculating any termination indemnity,
severance pay, redundancy, dismissal, end of service payment, bonuses, long-term
service awards, retirement, pension payment, welfare benefits, or any other
employee benefits. In no event should the Award be considered as compensation
for or relating to, past services for the Company, the Employer, or any
Affiliate of the Company, nor are Performance RSUs and the Shares subject to the
Performance RSUs intended to replace any pension rights or compensation. All
decisions with respect to future Performance RSUs, if any, will be at the sole
discretion of the Company. The Participant’s employment or service relationship
will be considered terminated as of the date the Participant is no longer
providing services to the Company or one of its Affiliates (regardless of the
reason for such termination and whether or not later to be found invalid or in
breach of employment laws in the jurisdiction where the Participant is employed
or the terms of Participant’s employment agreement, if any), and unless
otherwise expressly provided in this Award or determined by the Company, the
Participant’s right to vest in Performance RSUs under the Plan, if any, will
terminate as of the date that the Participant is no longer providing services as
an employee. The Committee shall have the exclusive discretion to determine when
the Participant is no longer providing services for purposes of the
Participant’s Performance RSU grant. Unless otherwise provided in the Plan or
Award or by the Company in its discretion, the Performance RSUs and benefits
evidenced by this document do not create any entitlement to have the Performance
RSUs transferred to, or assumed by, another company nor to be exchanged, cashed
out or substituted for, in connection with any Change in Control or other
corporate transaction affecting the Shares. The following provisions apply only
if the Participant is providing services outside the

-7-

--------------------------------------------------------------------------------




United States and/or the Company is not the Participant’s employer: In
consideration of the grant of Performance RSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Performance RSUs
resulting from the Participant ceasing to provide services to the Company or the
Employer (regardless of the reason for the termination, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or the terms of any employment agreement) and the
Participant irrevocably releases the Company, the Employer and any Affiliate
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
accepting this Award, the Participant shall be deemed irrevocably to have waived
the Participant’s entitlement to pursue such claim and agrees to execute any and
all documents necessary to request dismissal or withdrawal of such claim.
Neither the Company, the Employer nor any Affiliate shall be liable to the
Participant for any foreign exchange rate fluctuation between Participant’s
local currency and the United States dollar that may affect the value of the
Performance RSU or any amounts due to the Participant in the settlement of the
Performance RSUs or the subsequent sale of any Shares acquired upon settlement.
15.Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.
16.Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Award by and among, as
applicable, the Employer, and the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.
The Participant understands that the Company, the Employer, and any Affiliate
may hold certain personal information about the Participant,

-8-

--------------------------------------------------------------------------------




including, but not limited to, the Participant’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company or an Affiliate, details of all Performance RSUs or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the purpose of
implementing, administering and managing the Plan. The Participant understands
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan. The Participant
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
if he or she resides outside the United States, the Participant may request a
list with the names and addresses of any potential recipients of the Data by
contacting the Participant’s local human resources representative. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. The Participant understands
that he or she is providing the consents herein on a purely voluntary basis. If
the Participant does not consent, or if the Participant later seeks to revoke
his or her consent, the Participant’s employment status and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Participant’s consent is that the Company would not
be able to grant the Participant Performance RSUs or other equity awards or
administer or

-9-

--------------------------------------------------------------------------------




maintain such awards. Therefore, the Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.
17.Severability. The terms or conditions of this Award shall be deemed severable
and the invalidity or unenforceability of any term or condition hereof shall not
affect the validity or enforceability of the other terms and conditions set
forth herein.
18.No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the acquisition or sale of
underlying Shares. The Participant is advised to consult with his or her
personal tax, legal, and financial advisors regarding the decision to
participate in the Plan before taking any action related to the Plan.
19.Language. If the Participant receives this Award or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
20.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. The Participant hereby agrees that all on-line
acknowledgements shall have the same force and effect as a written signature.
21.Appendix. Notwithstanding any provisions in this Award, the Performance RSU
shall be subject to any special terms and conditions set forth in any Appendix
to this Award for the Participant’s country. Moreover, if the Participant
relocates to one of the countries included in the Appendix, the special

-10-

--------------------------------------------------------------------------------




terms and conditions for such country will apply to the Participant to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Award.
22.Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the Performance
RSU and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
23.Clawback/Recovery. If the Participant is now or is hereafter subject to any
clawback policy that the Company has adopted or is required to adopt pursuant to
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other Applicable
Law, the Performance RSUs will be subject to recoupment in accordance with such
clawback policy.
The Participant acknowledges and agrees that, to the extent permitted by
applicable law, the Participant will immediately forfeit this Award, and there
shall be no further vesting of this Award if the Participant is terminated for a
Forfeiture Reason (as defined below).  The Participant will also repay to the
Company any financial gains received from any equity award under the Plan during
the twelve (12) month period immediately prior to the termination of employment
for a Forfeiture Reason.  Such financial gains include (i) the gross (pre-tax)
income received from any performance share awards, restricted stock, restricted
stock units, stock options or other equity-based awards issued to the
Participant; and (ii) the gross (pre-tax) value of any shares of Common Stock
whose restrictions have lapsed, valued as of the time said restrictions have
lapsed.  A “Forfeiture Reason” includes: (i) substantive violation of the
Company’s Code of Conduct; or (ii) criminal activity or fraud related to their
employment.

-11-

--------------------------------------------------------------------------------






24.Waiver. The Participant acknowledges that a waiver by the Company or breach
of any provision of this Award shall not operate or be construed as a waiver of
any other provision of this Award, or of any subsequent breach by the
Participant or any other Participant.
25.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country of residence, the Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect Participant’s ability to acquire or sell Shares or rights to Shares under
the Plan during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the Participant’s
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. The Participant acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and the Participant
is advised to speak to his or her personal advisor on this matter.
26.Governing Law.
(a)The laws of the State of New Jersey, U.S.A., including tort claims, (without
giving effect to its conflicts of law principles) govern exclusively all matters
arising out of or relating to this Award, including, without limitation, its
validity, interpretation, construction, performance, and enforcement.
(b)Any party bringing a legal action or proceeding against any other party
arising out of or relating to this Award shall bring the legal action or
proceeding in the United States District Court for the District of New Jersey
and any of the courts of the State of New Jersey, U.S.A.
(c)Each of the Company and the Participant waives, to the fullest extent
permitted by law, (a) any objection which it may now or later have to the laying
of venue of any legal action or proceeding arising out of or relating to this
Award brought in any court of the State of New Jersey, U.S.A., or the United
States District Court for the District of New Jersey, including, without
limitation, a motion to dismiss on the grounds of forum non conveniens or lack
of

-12-

--------------------------------------------------------------------------------




subject matter jurisdiction; and (b) any claim that any action or proceeding
brought in any such court has been brought in an inconvenient forum.
(d)Each of the Company and the Participant submits to the exclusive jurisdiction
(both personal and subject matter) of (a) the United States District Court for
the District of New Jersey and its appellate courts, and (b) any court of the
State of New Jersey, U.S.A., and its appellate courts, for the purposes of all
legal actions and proceedings arising out of or relating to this Award.
IN WITNESS WHEREOF, this Performance Restricted Stock Unit Award has been duly
executed as of the date first written above.


THE DUN & BRADSTREET CORPORATION


By:______________________________
John B. Reid-Dodick
Chief People Officer
    



-13-

--------------------------------------------------------------------------------




EXHIBIT A
GLOBAL PERFORMANCE RESTRICTED STOCK UNIT AWARD
(Leveraged RSUs)
1.Target Number. The target number of Performance RSUs subject to this Award is
<shares_awarded> (the “Target Number”). The Target Number will be divided into
three (3) equal tranches, with any fractional Performance RSUs resulting from
such division to be added to the final tranche so that the sum of the three
tranches equals the Target Number (each, an “Award Tranche”).
2.Performance Periods and Vesting Dates.
Award Tranche
Installment Performance Period
Time-Based Vesting Date
First
January 1, 20XX - December 31, 20XX (1-year period commencing on January
1st  that precedes the Award Date)
First anniversary of Award Date
Second
January 1, 20XX - December 31, 20XX (2-year period commencing on the January
1st that precedes the Award Date)
Second anniversary of Award Date
Third
January 1, 20XX - December 31, 20XX (3-year period commencing on the January
1st that precedes the Award Date)
Third anniversary of Award Date



3.Vesting. Except as otherwise provided in Section 4 hereof, the Performance
RSUs subject to each Award Tranche shall vest on the Time-Based Vesting Date (as
set forth in Section 2) corresponding to the applicable Award Tranche based
(i) on the value that the Shares has appreciated over the corresponding
Installment Performance Period and (ii) the Participant’s continuous service as
an employee of the Company or any of its Affiliates through the corresponding
Time-Based Vesting Date. The Share value appreciation/depreciation shall be
calculated based on the difference between (A) the average of the mean of the
high and low

-14-

--------------------------------------------------------------------------------




trading price of the Shares for each trading day as reported on the New York
Stock Exchange for the 30 consecutive trading days commencing on the first
trading day of the applicable Installment Performance Period, and (B) the
average of the mean of the high and low trading price of the Shares for each
trading day as reported on the New York Stock Exchange for the 30 consecutive
trading days commencing on the date following the last day of the applicable
Installment Performance Period. Any Performance RSUs subject to an Award Tranche
that have not vested as of the corresponding Time-Based Vesting Date shall be
forfeited.
As soon as practicable following the end of each Installment Performance Period,
the Committee shall assess and, to the extent the Award is intended to
constitute “qualified performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code, shall certify, the attainment level of Share
value appreciation, and based on such attainment level, shall assign a
percentage of attainment of between 0% and 200% (with attainment between the
various levels of attainment subject to interpolation) in accordance with the
schedule set forth below:
% of Stock
Appreciation/Depreciation
% of Target
100%
200%
50%
150%
0%
100%
-25%
75%
-50%
50%
Below - 50%
0%
Interpolation in between



The performance goals shall be subject to the adjustments approved by the
Committee and set forth in writing at the time the Performance Goals are
approved, which adjustments shall be made in accordance with the requirements of
Code Section 162(m) to the extent the Award is intended to constitute qualified
performance-based compensation, provided that the Committee may exercise its
discretion to adjust the performance goals in a manner that would result in a
decrease to the number of the Performance RSUs that would otherwise vest based
on the attainment of the performance goals.

-15-

--------------------------------------------------------------------------------






4.Termination of Employment.
(a)If the Participant ceases to provide services as an employee of the Company
and its Affiliates due to death or Disability, any unvested Performance RSUs
shall become vested with respect to the following number of RSUs: (i) in the
event of a termination that occurs prior to the last day of the initial
Installment Performance Period, the Target Number corresponding to all Award
Tranches, (ii) in the event of a termination that occurs on or after an
immediately preceding Time-Based Vesting Date, the Target Number relating to any
subsequent Award Tranches, and (iii) in the event of a termination that occurs
following the end of an Installment Performance Period applicable to an Award
Tranche but prior to the corresponding Time-Based Vesting Date, (A) the actual
number of Performance RSUs subject to the Award Tranche that vest based on the
performance attainment level for such Award Tranche and (B) the Target Number
corresponding to any subsequent Award Tranches.
(b)If the Participant ceases to provide services as an employee of the Company
and its Affiliates on or after the one-year anniversary of the Award Date due to
Retirement, any unvested Performance RSUs shall become vested with respect to:
(i) in the event of a termination that occurs on or after an immediately
preceding Time-Based Vesting Date, a pro rata portion of the actual number of
Performance RSUs that vest based on the performance attainment level for any
Award Tranche that would have been eligible to vest in each subsequent
Time-Based Vesting Date if the employment of the Participant had continued
through such date; and (ii) in the event of a termination that occurs following
the end of an Installment Performance Period applicable to an Award Tranche but
prior to the corresponding Time-Based Vesting Date, (A) the actual number of
Performance RSUs that vest based on the performance attainment level for such
Award Tranche and (B) a pro rata portion of the actual number of Performance
RSUs that vest based on the performance attainment level for any subsequent
Award Tranches. The pro rata portion of the Performance RSUs payable under this
Section 4(b) shall be calculated by multiplying the number of Performance RSUs
that vest based on the performance attainment level, by a fraction, the
numerator of which is the number of whole months the Participant was actively
providing services to the Company or any Affiliate during the applicable
Installment Performance Period and the denominator of which is the number of
months in the corresponding Installment Performance Period.

-16-

--------------------------------------------------------------------------------






5.Delivery of Shares. Subject to Section 10 of the Award, the Shares
corresponding to vested Performance RSUs shall be delivered: (i) within 60 days
of the applicable Time-Based Vesting Date (including cases where the Participant
terminates employment due to Retirement) or, (ii) if earlier, (1) within 60 days
of the Participant’s termination of employment due to death or Disability, or
(2) as contemplated under Section 9 of the Award in connection with a Change in
Control; provided, however, that if the Award constitutes an item of deferred
compensation under Code Section 409A and the vesting event is a Change in
Control that is not a “change in control event” within the meaning of Code
Section 409A, the Shares shall be delivered on the earliest vesting event
contemplated under this Section 5(i) or (ii)(1).

-17-

--------------------------------------------------------------------------------




APPENDIX
THE DUN & BRADSTREET CORPORATION
2009 STOCK INCENTIVE PLAN
GLOBAL PERFORMANCE RESTRICTED STOCK UNIT AWARD


This Appendix includes additional terms and conditions that govern the
Performance RSUs granted to the Participant if the Participant resides in one of
the countries listed herein. This Appendix forms part of the Award. Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Award or the Plan.
This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2015. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information noted herein as the only source of information relating to the
consequences of the Participant’s participation in the Plan because the
information may be out of date at the time the Participant vests in the
Performance RSUs, or when the Participant sells the Shares acquired under the
Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.
Finally, the Participant understands that if he or she a citizen or resident of
a country other than the one in which the Participant is currently working,
transfers employment after the Award Date, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Participant, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply.

-18-

--------------------------------------------------------------------------------




AUSTRALIA
Terms and Conditions


Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Award, the Performance RSUs are payable only in
Shares.


Australian Offer Document. This offer of Performance RSUs is intended to comply
with the provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and
ASIC Class Order CO 14/1000. Additional details are set forth in the Offer
Document for the offer of Performance RSUs to Australian resident employees,
which will be provided to the Participant with the Award


Notifications
Securities Law Information. If the Participant acquires Shares under the Plan
and offers his or her Shares for sale to a person or entity resident in
Australia, the offer may be subject to disclosure requirements under Australian
law. The Participant should obtain legal advice with respect to his or her
disclosure obligations prior to making any such offer.


Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, the Participant will be required to
file the report.


BELGIUM
Terms and Conditions


Termination of Employment. This provision supplements Section 3 of the Award:
With respect to Retirement, the Participant must meet the definition of
“Retirement” set forth in the Plan and receive pension benefits directly
following the termination date of his or her employment contract.

-19-

--------------------------------------------------------------------------------






Notifications


Foreign Asset / Account Reporting Information. The Participant is required to
report any securities (e.g., Shares) or bank accounts opened and maintained
outside Belgium on his or her annual tax return.


CANADA
Terms and Conditions


Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Award, the Performance RSUs are payable only in
Shares.


No Rights to Continued Employment. The following provision supplements Section
14 of the Award:
For purposes of the Performance RSUs, in the event that the Participant ceases
to provide services to the Employer (for any reason whatsoever and whether or
not later found to be invalid or in breach of local labor laws), the
Participant’s right to vest in the Performance RSUs will terminate as of the
date that is the earlier of: (1) the date the Participant receives notice of
termination of employment from the Employer, or (2) the date the Participant is
no longer actively providing services to the Employer, regardless of any notice
period or period of pay in lieu of such notice required under local law
(including, but not limited to statutory law, regulatory law and/or common law).
The Committee in its sole discretion will determine the date the Participant is
no longer actively providing services to the Employer.


The following terms and conditions apply to the Recipients resident in Quebec:


Data Privacy. The following provision supplements Section 16 of the Award:
The Participant hereby authorizes the Company, the Employer and the Company’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan. The

-20-

--------------------------------------------------------------------------------




Participant further authorizes the Company, the Employer, any Affiliates and any
stock plan service provider that may be selected by the Company to assist with
the Plan to disclose and discuss the Plan with their respective advisors. The
Participant further authorizes the Company, the Employer and any Affiliates to
record such information and to keep such information in the Participant’s
employee file.


Language Consent. The parties acknowledge that it is their express wish that the
Award, as well as all documents, notices, and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.


Consentement relatif à la langue utilisée. Les parties reconnaissent avoir exigé
que cette convention («Award») soit rédigée en anglais, ainsi que tous les
documents, avis et procédures judiciaires, éxécutés, donnés ou intentés en vertu
de, ou liés directement ou indirectement à la présente.


Notifications


Securities Law Information. The Participant is permitted to sell Shares acquired
through the Plan through the designated broker appointed by the Company,
provided the resale of Shares acquired under the Plan takes place outside Canada
through the facilities of a stock exchange on which the Shares are listed (i.e.,
New York Stock Exchange).


Foreign Asset/Account Reporting Information. Foreign property, including Shares
and Performance RSUs, held by a Canadian resident must generally be reported
annually on a Form T1135 (Foreign Income Verification Statement) if the total
cost of the Participant’s foreign property exceeds $100,000 at any time during
the year (thus Performance RSUs must be reported if the $100,000 cost threshold
is otherwise exceeded, even though the Participant may not have any cost in the
Performance RSUs). It is the Participant’s responsibility to comply with these
reporting obligations, and the Participant should consult his or her own
personal tax advisor in this regard.

-21-

--------------------------------------------------------------------------------








CHINA


The following terms and conditions apply if the Participant is subject to
exchange control restrictions and regulations in China, including the
requirements imposed by the State Administration of Foreign Exchange (“SAFE”),
as determined by the Committee in its sole discretion.


Terms and Conditions


Vesting. This provision supplements Section 3 of the Award:


Notwithstanding any provision of the Award, the Performance RSUs shall not vest
unless and until the necessary approvals from SAFE or its local counterpart have
been received by the Company, the Employer or an Affiliate in China under
applicable exchange control rules with respect to the Plan and the equity awards
thereunder.


Settlement of Performance RSUs. Notwithstanding anything to the contrary in the
Plan or the Award, due to exchange control laws in China, Shares acquired
through vestings of Performance RSUs must be maintained in the brokerage account
with the designated broker until the Shares are sold.


The Participant understands and agrees that Tax-Related Items due at the vesting
of Performance RSUs may be taken by the Employer or an Affiliate in China from
the Participant’s salary or other cash compensation.


Exchange Control Requirement. The Participant understands and agrees that, due
to exchange control laws in China, the Participant will be required to
immediately repatriate to China any cash proceeds from the Performance RSUs. The
Participant further understands that, under local law, such repatriation of the
cash proceeds will need to be effectuated through a special exchange control
account established by the Company, the Employer or an Affiliate in China, and
the Participant hereby consents and agrees that the

-22-

--------------------------------------------------------------------------------




proceeds from the sale of Shares acquired under the Plan may be transferred to
such special account prior to being delivered to the Participant.


The proceeds may be paid to the Participant in United States Dollars or local
currency at the Company’s discretion. In the event the proceeds are paid to the
Participant in United States Dollars, the Participant understands that he or she
will be required to set up a United States Dollar bank account in China and
provide the bank account details to the Company, the Employer and/or an
Affiliate, so that the proceeds may be deposited into this account. If the
proceeds are paid to the Participant in local currency, the Participant agrees
to bear any currency fluctuation risk between the time the Shares are sold and
the time the sale proceeds are distributed through any such special exchange
account and acknowledges that the Company may face delays in converting the
proceeds into local currency due to exchange control restrictions in China. The
Participant agrees that neither the Company, the Employer or any Affiliate can
be held liable for any delay in delivering the proceeds to the Participant. The
Participant agrees to sign any agreements, forms and/or consents that may be
reasonably requested by the Company (or the Company’s designated broker) to
effectuate any of the remittances, transfers, conversions or other processes
affecting the proceeds. The Participant further agrees to comply with any other
requirements that may be imposed by the Company in the future to facilitate
compliance with exchange control requirements in China.


Post-Termination Disposition of Shares. The Participant agrees to dispose of any
Shares acquired under the Plan within three (3) months of the termination of
employment, regardless of the reason for the termination. If the Participant
fails to dispose of any Shares acquired under the Plan within the three-month
period, such Shares will be sold (on the Participant’s behalf pursuant to this
authorization). The Company reserves the right to allow for a longer
post-termination disposition period.



-23-

--------------------------------------------------------------------------------




FRANCE
Terms and Conditions


Language Consent. By accepting the Performance RSUs, Participant confirms having
read and understood the Plan and the Award, including all terms and conditions
included therein, which were provided in the English language. Participant
accepts the terms of those documents accordingly.


En acceptant les Performance RSUs, le Participant confirme avoir lu et compris
le Plan et l'attribution, incluant tous leurs termes et conditions, qui ont été
transmis en langue anglaise. Le Participant accepte les dispositions de ces
documents en connaissance de cause.
Notifications
Exchange Control Information. The Participant must comply with the exchange
control regulations in France. If the Participant retains Shares acquired under
the Plan outside France or maintains a foreign bank account, the Participant is
required to report such to the French tax authorities when filing the
Participant’s annual tax return.
Awards Not Tax-Qualified. The Participant understands that the Performance RSUs
are not intended to be French tax-qualified.


GERMANY
Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. In case of payments in connection
with the sale of Shares acquired under the Plan, the report must be filed
electronically by the 5th day of the month following the month in which the
payment was received. The form of report (“Allgemeine Meldeportal Statistik”)
can be accessed via the Bundesbank’s website (www.bundesbank.de) and is
available in both German and English.

-24-

--------------------------------------------------------------------------------




INDIA
Notifications


Exchange Control Information. The Participant understands that he or she must
repatriate any proceeds from the sale of Shares acquired under the Plan within
ninety (90) days of receipt and any dividends received in relation to the Shares
within one hundred eighty (180) days of receipt to India and convert the funds
into local currency. The Participant must obtain a foreign inward remittance
certificate (“FIRC”) from the bank where the Participant deposits the foreign
currency and maintains the FIRC as evidence of the repatriation of funds in the
event the Reserve Bank of India or the Employer requests proof of repatriation.


Foreign Asset / Account Reporting Information. The Participant is required to
declare any foreign bank accounts and assets (including Shares acquired under
the Plan) on his or her annual tax return. The Participant should consult with
his or her personal tax advisor to determine his or her reporting requirements.


IRELAND
Terms and Conditions


Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Award, the Performance RSUs are payable only in
Shares.


Termination of Employment. This provision supplements Section 3 of the Award:
With respect to Retirement, the Participant must meet the definition of
“Retirement” under the Plan and retire at the Employer’s contractual / normal
retirement age directly following the termination date of his or her employment
contract.



-25-

--------------------------------------------------------------------------------




Notifications


Director Notification. If the Participant is a director, shadow director1 or
secretary of an Irish Affiliate, the Participant is subject to certain
notification requirements under Section 53 of the Companies Act, 1990. Among
these requirements is an obligation to notify the Irish affiliate in writing
within five (5) business days when the Participant receives an interest (e.g.,
Performance RSUs, Shares) in the Company and the number and class of shares or
rights to which the interest relates. In addition, the Participant must notify
the Irish Affiliate within five (5) business days when the Participant sells
Shares acquired under the Plan. This notification requirement also applies to
any rights or Shares acquired by the Participant’s spouse or children (under the
age of 18).


MALAYSIA
Terms and Conditions


Data Privacy. The following provisions replace Section 16 of the Award:
The Participant hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Award Agreement and any other Plan
participation materials by and among, as applicable, the Employer, the Company
and any Affiliate or any third parties authorized by same in assisting in the
implementation, administration and management of the Participant’s participation
in the Plan. 
The Participant may have previously provided the


Pesertadengan ini secara eksplisit, secara
sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan
pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadinya seperti yang
dinyatakan dalam Perjanjian Penganugerahan
ini dan apa-apa bahan Pelan penyertaan oleh dan
di antara Majikan, Syarikat dan mana-mana
Syarikat Induk atau Anak Syarikat atau mana-
mana pihak ketiga yang diberi kuasa oleh yang
sama untuk membantu dalam pelaksanaan

                                                     


1 A shadow director is an individual who is not on the Board of the Irish
subsidiary but who has sufficient control so that the Board of the Irish
Affiliate acts in accordance with the “directions or instructions” of the
individual.

-26-

--------------------------------------------------------------------------------




Company and the Employer with, and the Company and the Employer may hold,
certain personal information about the Participant, including, but not limited
to, his or her name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, the fact and
conditions of the Participant’s participation in the Plan, details of all
Performance RSUs or any other entitlement to shares of stock awarded, cancelled,
exercised, vested, unvested or outstanding in the Participant’s favor (“Data”),
for the exclusive purpose of implementing, administering and managing the Plan.


The Participant also authorizes any transfer of


Data, as may be required, to such stock plan
service provider as may be selected by the Company
from time to time, which is assisting the Company
with the implementation, administration and
management of the Plan and/or with whom any
Shares acquired upon settlement of the Performance 
RSUs are deposited.  The Participant acknowledges
that these recipients may be located in the
Participant’s country or elsewhere, and that the
recipient’s country (e.g., the United States) may have
different data privacy laws and protections to the
Participant’s country, which may not give the same
level of protection to


pentadbiran dan pengurusan penyertaan Peserta dalam Pelan tersebut.


Sebelum ini, Peserta mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang
Peserta, termasuk, tetapi tidak terhad kepada, namanya , alamat rumah dan nombor
telefon, tarikh lahir, nombor insurans sosial atau nombor pengenalan lain, gaji,
kewarganegaraan, jawatan, apa-apa saham atau jawatan pengarah yang dipegang
dalam Syarikat, fakta dan syarat-syarat penyertaan Peserta dalam Pelan tersebut,
butir-butir semua Unit-unit Saham Terbatas atau apa-apa hak lain untuk saham
yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak diletak hak
ataupun bagi faedah Peserta (“Data”), untuk tujuan yang eksklusif bagi
melaksanakan, mentadbir dan menguruskan Pelan tersebut.


Peserta juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana
yang diperlukan, kepada pembekal perkhidmatan pelan saham yang lain sebagaimana
yang dipilih oleh Syarikat dari semasa ke semasa, yang membantu Syarikat dalam
pelaksanaan, pentadbiran dan




-27-

--------------------------------------------------------------------------------




Data.  The Participant understands that he or she may request a list with the
names and addresses of any potential recipients of Data by contacting his or her
local human resources representative. The Participant authorizes the Company,
the stock plan service provider and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Participant’s participation in the Plan to receive, possess,
use, retain and transfer Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case, without cost, by contacting in writing his or her local human
resources representative, whose contact details are Elsie Goh, Unit A-30-03,
Level 30, Menara UOA Bangsar, Kuala Lumpur 59000.  Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis.  If the Participant does not consent, or if the Participant
later seeks to revoke the consent, his or her employment status
pengurusan Pelan dan/atau dengan sesiapa yang mendepositkan Saham-Saham yang
diperolehi melalui penyelesaian Unit-unit Saham Terbatas. Peserta mengakui
bahawa penerima-penerima ini mungkin berada di negara Peserta atau di tempat
lain, dan bahawa negara penerima (contohnya, Amerika Syarikat) mungkin mempunyai
undang-undang privasi data dan perlindungan yang berbeza daripada negara
Peserta, yang mungkin tidak boleh memberi tahap perlindungan yang sama kepada
Data. Pesertafaham bahawa dia boleh meminta senarai nama dan alamat mana-mana
penerima Data dengan menghubungi wakil sumber manusia tempatannya. Peserta
memberi kuasa kepada Syarikat, pembekal perkhidmatan pelan saham dan mana-mana
penerima lain yang mungkin membantu Syarikat (masa sekarang atau pada masa
depan) untuk melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam
Pelan tersebut untuk menerima, memiliki, menggunakan, mengekalkan dan
memindahkan Data, dalam bentuk elektronik atau lain-lain, semata-mata dengan
tujuan untuk melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam
Pelan tersebut. Peserta faham bahawa Data akan dipegang hanya untuk tempoh yang
diperlukan untuk melaksanakan, mentadbir




-28-

--------------------------------------------------------------------------------




or service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing the consent is that the Company
would not be able to grant future Performance RSUs or other equity awards to the
Participant or administer or maintain such awards.  Therefore, the Participant
understands that refusing or withdrawing his or her consent may affect his or
her ability to participate in the Plan. For more information on the consequences
of the refusal to consent or withdrawal of consent, the Participant understands
that he or she may contact his or her local human resources representative.


dan menguruskan penyertaannya dalam Pelan tesebut. Peserta faham bahawa dia
boleh, pada bila-bila masa, melihat data, meminta maklumat tambahan mengenai
penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke
atas Data atau menolak atau menarik balik persetujuan dalam ini, dalam mana-mana
kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber manusia
tempatannya, di mana butir-butir hubungannya adalah Elsie Goh, Unit A-30-03,
Level 30, Menara UOA Bangsar, Kuala Lumpur 59000. Selanjutnya, Peserta memahami
bahawa dia memberikan persetujuan di sini secara sukarela. Jika Peserta tidak
bersetuju, atau jika Peserta kemudian membatalkan persetujuannya, status
pekerjaan atau perkhidmatan dan kerjayanya dengan Majikan tidak akan terjejas;
satunya akibat buruk jika dia tidak bersetuju atau menarik balik persetujuannya
adalah bahawa Syarikat tidak akan dapat memberikan Unit-unit Saham Terbatas pada
masa depan atau anugerah ekuiti lain kepada Peserta atau mentadbir atau
mengekalkan anugerah-anugerah tersebut. Oleh itu, Peserta faham bahawa
keengganan atau penarikan balik persetujuannya boleh menjejaskan keupayaannya
untuk mengambil bahagian dalam Pelan tesebut. Untuk








-29-

--------------------------------------------------------------------------------




 
maklumat lanjut mengenai akibat keengganan untuk memberikan keizinan atau
penarikan balik keizinan, Peserta fahami bahawa dia boleh menghubungi wakil
sumber manusia tempatannya .



Notifications


Director Notification Obligation. If the Participant is a director of a
Malaysian Affiliate, the Participant is subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify the Malaysian Affiliate in writing when The Participant
receives or disposes of an interest (e.g., Performance RSUs, Shares, etc.) in
the Company or any related company. This notification must be made within 14
days of receiving or disposing of any interest in the Company or any related
company.


NETHERLANDS
Terms and Conditions


Termination of Employment. This provision supplements Section 3 of the Award:


With respect to Retirement, the Participant must meet the definition of
“Retirement” set forth in the Plan and is eligible to receive and will receive
(pre)pension or early retirement benefits directly following the termination
date of his or her employment contract.


SINGAPORE
Terms and Conditions


Securities Law Information. The Performance RSUs are being granted to the
Participant pursuant to the “Qualifying Person” exemption under section
273(1)(f) of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). The Plan has not

-30-

--------------------------------------------------------------------------------




been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Participant should note that the Performance RSU grant is subject
to section 257 of the SFA and the Participant should not make any subsequent
sale of the Shares in Singapore or any offer of such subsequent sale of the
Shares in Singapore, unless such sale or offer is made (1) after six (6) months
from the Award Date or (2) pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA.


Notifications


Director Notification Requirement. If the Participant is a Chief Executive
Officer (“CEO”) or a director, associate director or shadow director of the
Company’s Singapore Affiliate, the Participant is subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Company’s Singapore Affiliate in
writing when the Participant receives an interest (e.g., unvested Performance
RSUs, Shares, etc.) in the Company or any Affiliate within two business days of
(i) its acquisition or disposal, (ii) any change in a previously disclosed
interest (e.g., when Shares acquired at vesting are sold), or (iii) becoming a
CEO, director, associate director or shadow director.


SWITZERLAND
Notifications


Securities Law Information. The grant is not intended to be publicly offered in
or from Switzerland and is therefore not subject to registration. Neither this
document nor any other materials relating to the Performance RSUs constitutes a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations, and neither this Award nor any other materials relating to the
Performance RSUs may be publicly distributed nor otherwise made publicly
available in Switzerland.



-31-

--------------------------------------------------------------------------------




UNITED KINGDOM
Terms and Conditions


Withholding Taxes. This provision supplements Section 7 of the Award:
If payment or withholding of the income tax due is not made within ninety (90)
days of the end of the tax year during which the event giving rise to the
liability occurs, or such other period specified in Section 222(1)(c) of the
U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of
any uncollected income tax shall constitute a loan owed by the Participant to
the Employer, effective on the Due Date. The Participant agrees that the loan
will bear interest at the then-current Official Rate of Her Majesty’s Revenue
and Customs (“HMRC”), it will be immediately due and repayable, and the Company
or the Employer may recover it at any time thereafter by any of the means
referred to in Section 7 of the Award or by demanding cash or a cheque from the
Participant.


Notwithstanding the foregoing, if the Participant is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that the Participant is an officer or
executive director and income tax is not collected from or paid by the
Participant within 90 days of the Due Date, the amount of any uncollected income
tax may constitute a benefit to the Participant on which additional income tax
and national insurance contributions (“NICs”) may be payable. The Participant
acknowledges that the Participant ultimately will be responsible for reporting
and paying any income tax due on this additional benefit directly to HMRC under
the self-assessment regime and for paying to the Company or the Employer (as
applicable) the value of any employee NICs due on this additional benefit, which
the Participant agrees the Company or the Employer may recover at any time
thereafter by any of the means referred to in Section 7 of the Award.


Performance RSUs Payable in Shares. Notwithstanding any discretion in the Plan
or

-32-

--------------------------------------------------------------------------------




anything to the contrary in the Award, Performance RSUs granted to the
Participant in the United Kingdom do not provide any right for the Participant
to receive a cash payment; the Performance RSUs are payable in Shares only.


Termination of Employment. This provision supplements Section 3 of the Award:
With respect to Retirement, the Participant must meet the definition of
“Retirement” set forth in the Plan and retire at the Participant’s State Pension
age directly following the termination date of his or her employment contract.



-33-